 
Exhibit 10.10
 

GUARANTY OF OBLIGATIONS OF MEDITE CANCER DIAGNOSTICS, INC.
 
This GUARANTY, dated as of September 26, 2017 (this “Guaranty”), is made by each
of the undersigned (each a “Guarantor”, and collectively, the “Guarantors”), in
favor of GPB Debt Holdings II, LLC, a Delaware limited liability company, in its
capacity as collateral agent (in such capacity, the “Collateral Agent” as
hereinafter further defined) for the “Purchaser” party to the Purchase Agreement
(each as defined below).
 
W I T N E S S E T H:
 
WHEREAS, Medite Cancer Diagnostics, Inc., a Delaware corporation with its
executive offices located at 4203 SW 34th Street, Orlando, Florida 32811 (the
“Company”), and GPB Debt Holdings II, LLC, in its capacity as an investor (the
“Purchaser”), are parties to the Securities Purchase Agreement, dated as of
September 25, 2017 (as amended, restated, extended, replaced or otherwise
modified from time to time and together with all amendments, supplements and
exhibits thereto, collectively, the “Securities Purchase Agreement”), pursuant
to which, among other actions set forth therein, the Company shall sell a senior
secured note in an aggregate principal amount of $5,356,400 (as such may be
amended, restated, extended, replaced or otherwise modified from time to time in
accordance with the terms thereof, the “Note”) to the Purchaser and the
Purchaser shall have the right to purchase the Note;
 
WHEREAS, the Securities Purchase Agreement requires that the Guarantors execute
and deliver to the Collateral Agent simultaneously with the execution of the
Securities Purchase Agreement (i) a guaranty guaranteeing all of the obligations
of the Company under the Securities Purchase Agreement, and the other
Transaction Documents (as defined below) and (ii) a Security and Pledge
Agreement, dated as of the date hereof, granting the Collateral Agent for the
benefit of the Noteholders a lien on and security interest in all of their
assets and properties (as such may be amended, restated, supplemented or
otherwise modified from time to time in accordance with the terms thereof, the
“Security Agreement”); and
 
WHEREAS, each Guarantor has determined that the execution, delivery and
performance of this Guaranty directly or indirectly benefits, and is in the best
interest of, such Guarantor.
 
NOW, THEREFORE, in consideration of the premises and the agreements herein and
in order to induce the Purchaser to perform under the Securities Purchase
Agreement, each Guarantor hereby agrees with the Purchaser as follows:
 
SECTION 1. Definitions. All terms used in this Guaranty and the recitals hereto
which are defined in the Securities Purchase Agreement or the Note, and which
are not otherwise defined herein shall have the same meanings herein as set
forth therein. In addition, the following terms when used in the Guaranty shall
have the meanings set forth below:
 
“Bankruptcy Code” means Chapter 11 of Title 11 of the United States Code, 11
U.S.C §§ 101 et seq. (or other applicable bankruptcy, insolvency or similar
laws).
 
“Capital Stock” means (i) with respect to any Person that is a corporation, any
and all shares, interests, participations or other equivalents (however
designated and whether or not voting) of corporate stock (including, without
limitation, any warrants, options, rights or other securities exercisable or
convertible into equity interests or securities of such Person), and (ii) with
respect to any Person that is not a corporation, any and all partnership,
membership or other equity interests of such Person.
 
“Collateral” means all assets and properties of the Parent and each other
Guarantor, wherever located and whether now or hereafter existing and whether
now owned or hereafter acquired, of every kind and description, tangible or
intangible, including, without limitation, the collateral described in Section 3
of the Security Agreement.
 
 
 

 
 
 
“Collateral Agent” shall have the meaning set forth in the recitals hereto.
 
 “Governmental Authority” means any nation or government, any federal, state,
city, town, municipality, county, local, foreign or other political subdivision
thereof or thereto and any department, commission, board, bureau,
instrumentality, agency or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government.
 
“Guaranteed Obligations” shall have the meaning set forth in Section 2 of this
Guaranty.
 
“Guarantor” or “Guarantors” shall have the meaning set forth in the first
paragraph of this Guaranty.
 
“Indemnified Party” shall have the meaning set forth in Section 13(a) of this
Guaranty
 
“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other bankruptcy or
insolvency law, assignments for the benefit of creditors, formal or informal
moratoria, compositions, or extensions generally with creditors, or proceedings
seeking reorganization, arrangement, or other similar relief.
 
“Note” shall have the meaning set forth in the recitals hereto.
 
“Noteholders” means the Purchaser and any other holder of all or any portion of
the Note.
 
“Obligations” shall have the meaning set forth in Section 3 of the Security
Agreement.
 
“Other Taxes” shall have the meaning set forth in Section 12(a)(iv) of this
Guaranty.
 
“Paid in Full” or “Payment in Full” means the indefeasible payment in full in
cash (and/or through the issuance of Company Common Stock but solely to the
extent, in accordance with and pursuant to the terms of the Note) of all of the
Guaranteed Obligations (other than contingent obligations not yet due and
owing).
 
 “Person” means an individual, corporation, limited liability company,
partnership, association, joint-stock company, trust, unincorporated
organization, joint venture or other enterprise or entity or Governmental
Authority.
 
“Purchaser” shall have the meaning set forth in the recitals hereto.
 
“Securities Purchase Agreement” shall have the meaning set forth in the recitals
hereto.
 
“Security Agreement” shall have the meaning set forth in the recitals hereto.
 
“Subsidiary” means any Person in which a Guarantor directly or indirectly (i)
owns a majority of the outstanding Capital Stock, voting stock or holds any
equity or similar interest of such Person, or (ii) controls or operates a
substantial portion of the business, operations or administration of such Person
including and all of the foregoing, collectively, “Subsidiaries”.
 
“Taxes” shall have the meaning set forth in Section 12(a) of this Guaranty.
 
“Transaction Party” means the Company and each other Guarantor, collectively,
“Transaction Parties”.
 
SECTION 2. Guaranty.
 
(a) The Guarantors, jointly and severally, hereby unconditionally and
irrevocably, guaranty to the Collateral Agent, for the benefit of the Purchaser
and any other Noteholder, the punctual payment, as and when due and payable, by
stated maturity, acceleration or otherwise, of all Obligations, including,
without limitation, all interest, make-whole, redemption and other amounts that
accrue after the commencement of any Insolvency Proceeding of the Company or any
Guarantor, whether or not the payment of such principal, interest, make-whole,
redemption and/or other amounts are enforceable or are allowable in such
Insolvency Proceeding, and all fees, late fees (as defined in the Note),
interest, premiums, penalties, causes of actions, costs, commissions, expense
reimbursements, indemnifications and all other amounts due or to become due
under the Note and the other Transaction Documents and (all of the foregoing
collectively being the “Guaranteed Obligations”), and agree to pay any and all
costs and expenses (including reasonable and documented counsel fees and
expenses) incurred by the Collateral Agent in enforcing any rights under this
Guaranty or any other Transaction Document. Without limiting the generality of
the foregoing, each Guarantor’s liability hereunder shall extend to all amounts
that constitute part of the Guaranteed Obligations and would be owed by the
Company to the Collateral Agent or the Purchaser under the Securities Purchase
Agreement, the Note and any other Transaction Document but for the fact that
they are unenforceable or not allowable due to the existence of an Insolvency
Proceeding involving any Transaction Party.
 
 
 

 
 
 
(b) Each Guarantor, and by its acceptance of this Guaranty, the Collateral Agent
and the Purchaser, hereby confirms that it is the intention of all such Persons
that this Guaranty and the Guaranteed Obligations of each Guarantor hereunder
not constitute a fraudulent transfer or conveyance for purposes of the
Bankruptcy Code, the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent
Transfer Act or any similar foreign, federal, provincial, state, or other
applicable law to the extent applicable to this Guaranty and the Guaranteed
Obligations of each Guarantor hereunder. To effectuate the foregoing intention,
the Collateral Agent, the Purchaser and the Guarantors hereby irrevocably agree
that the Guaranteed Obligations of each Guarantor under this Guaranty at any
time shall be limited to the maximum amount as will result in the Guaranteed
Obligations of such Guarantor under this Guaranty not constituting a fraudulent
transfer or conveyance.
SECTION 3. Guaranty Absolute; Continuing Guaranty; Assignments.
 
(a) The Guarantors, jointly and severally, guaranty that the Guaranteed
Obligations will be paid strictly in accordance with the terms of the Note and
the other Transaction Documents, regardless of any law, regulation or order now
or hereafter in effect in any jurisdiction affecting any of such terms or the
rights of the Collateral Agent, the Purchaser and/or any other Noteholder with
respect thereto. The obligations of each Guarantor under this Guaranty are
independent of the Guaranteed Obligations, and a separate action or actions may
be brought and prosecuted against any Guarantor to enforce such obligations,
irrespective of whether any action is brought against any Transaction Party or
whether any Transaction Party is joined in any such action or actions. The
liability of any Guarantor under this Guaranty shall be as a primary obligor
(and not merely as a surety) and shall be irrevocable, absolute and
unconditional irrespective of, and each Guarantor hereby irrevocably waives, to
the maximum extent permitted by law, any defenses it may now or hereafter have
in any way relating to, any or all of the following:
 
(i) any lack of validity or enforceability of the Note and/or any other
Transaction Document;
 
(ii) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations, or any other amendment or waiver
of or any consent to departure from any Transaction Document, including, without
limitation, any increase in the Guaranteed Obligations resulting from the
extension of additional credit to any Transaction Party or extension of the
maturity of any Guaranteed Obligations or otherwise;
 
(iii) any taking, exchange, release or non-perfection of any Collateral;
 
(iv) any taking, release or amendment or waiver of or consent to departure from
any other guaranty, for all or any of the Guaranteed Obligations;
 
(v) any change, restructuring or termination of the corporate, limited liability
company or partnership structure or existence of any Transaction Party;
 
(vi) any manner of application of Collateral or any other collateral, or
proceeds thereof, to all or any of the Guaranteed Obligations, or any manner of
sale or other disposition of any Collateral or any other collateral for all or
any of the Guaranteed Obligations or any other Obligations of any Transaction
Party under the Transaction Documents or any other assets of any Transaction
Party or any of its Subsidiaries;
 
(vii) any failure of the Collateral Agent, the Purchaser and/or any other
Noteholder to disclose to any Transaction Party any information relating to the
business, condition (financial or otherwise), operations, performance,
properties or prospects of any other Transaction Party now or hereafter known to
the Collateral Agent, the Purchaser and/or any other Noteholder (each Guarantor
waiving any duty on the part of the Collateral Agent, the Purchaser and/or any
other Noteholder to disclose such information);
 
 
 

 
 
 
(viii) taking any action in furtherance of the release of any Guarantor or any
other Person that is liable for the Obligations from all or any part of any
liability arising under or in connection with any Transaction Document without
the prior written consent of the Collateral Agent; or
 
(ix) any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by the
Collateral Agent, the Purchaser and/or any other Noteholder that might otherwise
constitute a defense (other than defense of payment) available to, or a
discharge of, any Transaction Party or any other guarantor or surety.
 
(b) This Guaranty shall continue to be effective or be reinstated, as the case
may be, if at any time any payment of any of the Guaranteed Obligations is
rescinded or must otherwise be returned by the Collateral Agent, the Purchaser,
any other Noteholder and/or any other Person upon the insolvency, bankruptcy or
reorganization of any Transaction Party or otherwise, all as though such payment
had not been made.
 
(c) This Guaranty is a continuing guaranty and shall (i) remain in full force
and effect until Payment in Full of the Guaranteed Obligations (other than
inchoate indemnity obligations) and shall not terminate for any reason prior to
the Maturity Date of the Note (other than Payment in Full of the Guaranteed
Obligations), and (ii) be binding upon each Guarantor and its respective
successors and assigns. This Guaranty shall inure to the benefit of and be
enforceable by the Collateral Agent, the Purchaser and/or any other Noteholder
and their respective successors, and permitted pledgees, transferees and
assigns. Without limiting the generality of the foregoing sentence, the
Collateral Agent, the Purchaser and/or any other Noteholder may pledge, assign
or otherwise transfer all or any portion of its rights, remedies and obligations
under and subject to the terms of any Transaction Document to any other Person
and such other Person shall thereupon become vested with all the benefits in
respect thereof granted to the Collateral Agent, the Purchaser and/or any other
Noteholder (as applicable) herein or otherwise, in each case as provided in the
Securities Purchase Agreement or such other Transaction Document. None of the
rights or obligations of any Guarantor hereunder may be assigned or otherwise
transferred without the prior written consent of the Purchaser.
 
SECTION 4. Waivers. To the extent permitted by applicable law, each Guarantor
hereby waives promptness, diligence, protest, notice of acceptance and any other
notice or formality of any kind with respect to any of the Guaranteed
Obligations and this Guaranty and any requirement that the Collateral Agent
exhaust any right or take any action against any Transaction Party or any other
Person or any Collateral. Each Guarantor acknowledges that it will receive
direct and indirect benefits from the financing arrangements contemplated herein
and that the waiver set forth in this Section 4 is knowingly made in
contemplation of such benefits. The Guarantors hereby waive to the extent
permitted by applicable law any right to revoke this Guaranty, and acknowledge
that this Guaranty is continuing in nature and applies to all Guaranteed
Obligations, whether existing now or in the future. Without limiting the
foregoing, to the extent permitted by applicable law, each Guarantor hereby
unconditionally and irrevocably waives to the extent permitted by applicable law
(a) any defense arising by reason of any claim or defense based upon an election
of remedies by the Collateral Agent or the Purchaser that in any manner impairs,
reduces, releases or otherwise adversely affects the subrogation, reimbursement,
exoneration, contribution or indemnification rights of such Guarantor or other
rights of such Guarantor to proceed against any of the other Transaction
Parties, any other guarantor or any other Person or any Collateral, and (b) any
defense based on any right of set-off or counterclaim against or in respect of
the Guaranteed Obligations of such Guarantor hereunder. Each Guarantor hereby
unconditionally and irrevocably waives to the extent permitted by applicable law
any duty on the part of the Collateral Agent, the Purchaser and/or any other
Noteholder to disclose to such Guarantor any matter, fact or thing relating to
the business, condition (financial or otherwise), operations, performance,
properties or prospects of any other Transaction Party or any of its
Subsidiaries now or hereafter known by the Collateral Agent, the Purchaser
and/or any other Noteholder.
 
 
 

 
 
 
SECTION 5. Subrogation. No Guarantor may exercise any rights that it may now or
hereafter acquire against any Transaction Party or any other Guarantor and/or
guarantor that arise from the existence, payment, performance or enforcement of
any Guarantor’s obligations under this Guaranty, including, without limitation,
any right of subrogation, reimbursement, exoneration, contribution or
indemnification and any right to participate in any claim or remedy of the
Collateral Agent, the Purchaser and/or any other Noteholder against any
Transaction Party or any other guarantor or any Collateral, whether or not such
claim, remedy or right arises in equity or under contract, statute or common
law, including, without limitation, the right to take or receive from any
Transaction Party or any other guarantor, directly or indirectly, in cash or
other property or by set-off or in any other manner, payment or security solely
on account of such claim, remedy or right, unless and until there has been
Payment in Full of the Guaranteed Obligations. If any amount shall be paid to a
Guarantor in violation of the immediately preceding sentence at any time prior
to Payment in Full of the Guaranteed Obligations and all other amounts payable
under this Guaranty, such amount shall be held in trust for the benefit of the
Collateral Agent and shall forthwith be paid to the Collateral Agent to be
credited and applied to the Guaranteed Obligations and all other amounts payable
under this Guaranty, whether matured or un-matured, in accordance with the terms
of the Transaction Document, or to be held as Collateral for any Guaranteed
Obligations or other amounts payable under this Guaranty thereafter arising. If
(a) any Guarantor shall make payment to the Collateral Agent of all or any part
of the Guaranteed Obligations, and (b) there has been Payment in Full of the
Guaranteed Obligations, the Collateral Agent will, at such Guarantor’s request
and expense, execute and deliver to such Guarantor appropriate documents to
evidence payment in Full of the Guaranteed Obligations without recourse and
without representation or warranty, necessary to evidence the transfer by
subrogation to such Guarantor of an interest in the Guaranteed Obligations
resulting from such payment by such Guarantor.
 
SECTION 6. Representations, Warranties and Covenants.
 
(a) Each Guarantor hereby represents and warrants as of the date first written
above as follows:
 
(i) such Guarantor (A) is a corporation, limited liability company or limited
partnership duly organized, validly existing and in good standing under the laws
of the jurisdiction of its organization as set forth on the signature pages
hereto, (B) has all requisite corporate, limited liability company or limited
partnership power and authority to conduct its business as now conducted and as
presently contemplated and to execute, deliver and perform its obligations under
this Guaranty and each other Transaction Document to which such Guarantor is a
party, and to consummate the transactions contemplated hereby and thereby and
(C) is duly qualified to do business and is in good standing, in each case if
such concept is applicable, in each jurisdiction in which the character of the
properties owned or leased by it or in which the transaction of its business
makes such qualification necessary except where the failure to be so qualified
(individually or in the aggregate) would not result in a Material Adverse
Effect.
 
(ii) The execution, delivery and performance by such Guarantor of this Guaranty
and each other Transaction Document to which such Guarantor is a party (A) have
been duly authorized by all necessary corporate, limited liability company or
limited partnership action, (B) do not and will not contravene its charter,
articles, certificate of formation or by-laws, its limited liability company or
operating agreement or its certificate of partnership or partnership agreement,
as applicable, or any applicable law or any contractual restriction binding on
such Guarantor or its properties do not and will not result in or require the
creation of any lien, security interest or encumbrance (other than pursuant to
any Transaction Document) upon or with respect to any of its properties, and (C)
do not and will not result in any default, noncompliance, suspension,
revocation, impairment, forfeiture or nonrenewal of any material permit,
license, authorization or approval applicable to it or its operations or any of
its properties.
 
(iii) No authorization or approval or other action by, and no notice to or
filing with, any Governmental Authority or other Person is required in
connection with the due execution, delivery and performance by such Guarantor of
this Guaranty or any of the other Transaction Documents to which such Guarantor
is a party (other than expressly provided for in any of the Transaction
Documents).
 
 
 

 
 
 
(iv) This Guaranty has been duly executed and delivered by each Guarantor and
is, and each of the other Transaction Documents to which such Guarantor is or
will be a party, when executed and delivered, will be, a legal, valid and
binding obligation of such Guarantor, enforceable against such Guarantor in
accordance with its terms, except as may be limited by the Bankruptcy Code or
other applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance, suretyship or similar laws and equitable principles (regardless of
whether enforcement is sought in equity or at law).
 
(v) There is no pending or, to the knowledge of such Guarantor, threatened
action, suit or proceeding against such Guarantor or to which any of the
properties of such Guarantor is subject, before any court or other Governmental
Authority or any arbitrator that (A) if adversely determined, could reasonably
be expected to have a Material Adverse Effect or (B) relates to this Guaranty or
any of the other Transaction Documents to which such Guarantor is a party or any
transaction contemplated hereby or thereby.
 
(vi) Such Guarantor (A) has read and understands the terms and conditions of the
Securities Purchase Agreement and the other Transaction Documents, and (B) now
has and will continue to have independent means of obtaining information
concerning the affairs, financial condition and business of the Parent and the
other Transaction Parties, and has no need of, or right to obtain from the
Collateral Agent or the Purchaser, any credit or other information concerning
the affairs, financial condition or business of the Company or the other
Transaction Parties.
 
(vii) There are no conditions precedent to the effectiveness of this Guaranty
that have not been satisfied or waived.
 
(b) Each Guarantor covenants and agrees that until Payment in Full of the
Guaranteed Obligations, it will comply with each of the covenants which are set
forth in Section 4 of the Securities Purchase Agreement as if such Guarantor
were a party thereto.
 
SECTION 7. Right of Set-off. Upon the occurrence and during the continuance of
any Event of Default, the Collateral Agent, the Purchaser and/or any other
Noteholder may, and is hereby authorized to, at any time and from time to time,
without notice to the Guarantors (any such notice being expressly waived by each
Guarantor) and to the fullest extent permitted by law, set-off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held and other indebtedness at any time owing by the Collateral Agent, the
Purchaser and/or any other Noteholder to or for the credit or the account of any
Guarantor against any and all obligations of the Guarantors now or hereafter
existing under this Guaranty or any other Transaction Document, irrespective of
whether or not the Collateral Agent, the Purchaser and/or any other Noteholder
shall have made any demand under this Guaranty or any other Transaction Document
and although such obligations may be contingent or unmatured. The Collateral
Agent, the Purchaser and/or any other Noteholder agrees to notify the relevant
Guarantor promptly after any such set-off and application made by the Collateral
Agent or the Purchaser, provided that the failure to give such notice shall not
affect the validity of such set-off and application. The rights of the
Collateral Agent, the Purchaser and/or any other Noteholder under this Section 7
are in addition to other rights and remedies (including, without limitation,
other rights of set-off) which the Collateral Agent, the Purchaser and/or any
other Noteholder may have under this Guaranty or any other Transaction Document
in law or otherwise.
 
SECTION 8. Limitation on Guaranteed Obligations.
 
(a) Notwithstanding any provision herein contained to the contrary, each
Guarantor’s liability hereunder shall be limited to an amount not to exceed as
of any date of determination the greater of:
 
(i) the amount of all Guaranteed Obligations; and
 
(ii) the amount which could be claimed by the Collateral Agent from any
Guarantor under this Guaranty without rendering such claim voidable or avoidable
under the Bankruptcy Code or under any applicable state Uniform Fraudulent
Transfer Act, Uniform Fraudulent Conveyance Act or similar statute or common law
after taking into account, among other things, Guarantor’s right of contribution
and indemnification.
 
 
 

 
 
 
(b) Each Guarantor agrees that the Guaranteed Obligations may at any time and
from time to time exceed the amount of the liability of such Guarantor hereunder
without impairing the guaranty hereunder or affecting the rights and remedies of
the Collateral Agent, the Purchaser and/or any other Noteholder hereunder or
under applicable law.
 
(c) No payment made by the Company to any Guarantor, any other guarantor or any
other Person or received or collected by the Collateral Agent, the Purchaser
and/or any other Noteholder from the Company, any of the Guarantors, any other
guarantor or any other Person by virtue of any action or proceeding or any
set-off or appropriation or application at any time or from time to time in
reduction of or in payment of the Guaranteed Obligations shall be deemed to
modify, reduce, release or otherwise affect the liability of any Guarantor
hereunder which shall, notwithstanding any such payment (other than any payment
made by such Guarantor in respect of the Guaranteed Obligations or any payment
received or collected from such Guarantor in respect of the Guaranteed
Obligations), remain liable for the Guaranteed Obligations up to the maximum
liability of such Guarantor hereunder until after all of the Guaranteed
Obligations and all other amounts payable under this Guaranty shall have been
Paid in Full.
 
SECTION 9. Notices, Etc. Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Guaranty must be in
writing and will be deemed to have been given and effective on the earliest of:
(a) the date of transmission, if such notice or communication is delivered via
facsimile or email attachment at the facsimile number or email address as set
forth on the signature pages attached hereto at or prior to 5:30 p.m. (New York
City time) on a Business Day, (b) the next Business Day after the date of
transmission, if such notice or communication is delivered via facsimile or
email attachment at the facsimile number or email address as set forth on the
signature pages attached hereto on a day that is not a Business Day or later
than 5:30 p.m. (New York City time) on any Business Day, (c) the second (2nd)
Business Day following the date of mailing, if sent by U.S. nationally
recognized overnight courier service or (d) upon actual receipt by the party to
whom such notice is required to be given. The address for such notices and
communications shall be as set forth on the signature pages attached hereto.
 
SECTION 10. Governing Law; Jurisdiction. All questions concerning the
construction, validity, enforcement and interpretation of this Guaranty shall be
governed by the internal laws of the State of New York, without giving effect to
any choice of law or conflict of law provision or rule (whether of the State of
New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each Guarantor
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or under any of
the other Transaction Documents or with any transaction contemplated hereby or
thereby, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim, obligation or defense that it is not personally
subject to the jurisdiction of any such court, that such suit, action or
proceeding is brought in an inconvenient forum or that the venue of such suit,
action or proceeding is improper. Each party hereby irrevocably waives personal
service of process and consents to process being served in any such suit, action
or proceeding by mailing a copy thereof to such party at the address for such
notices to it under Section 9(f) of the Securities Purchase Agreement and agrees
that such service shall constitute good and sufficient service of process and
notice thereof. Nothing contained herein shall be deemed to limit in any way any
right to serve process in any manner permitted by law. Nothing contained herein
shall be deemed or operate to preclude the Collateral Agent or the Purchaser
from bringing suit or taking other legal action against any Guarantor in any
other jurisdiction to collect on a Guarantor’s obligations or to enforce a
judgment or other court ruling in favor of the Collateral Agent or the
Purchaser. 
 
SECTION 11. WAIVER OF JURY TRIAL, ETC. EACH GUARANTOR HEREBY IRREVOCABLY WAIVES
ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR UNDER ANY OTHER TRANSACTION DOCUMENT OR
IN CONNECTION WITH OR ARISING OUT OF THIS GUARANTY, ANY OTHER TRANSACTION
DOCUMENT OR ANY TRANSACTION CONTEMPLATED HEREBY OR THEREBY.
 
 
 

 
 
 
SECTION 12. Taxes.1
 
(a) All payments made by any Guarantor hereunder or under any other Transaction
Document shall be made in accordance with the terms of the respective
Transaction Document and shall be made without set-off, counterclaim,
withholding, deduction or other defense. Without limiting the foregoing, all
such payments shall be made free and clear of and without deduction or
withholding for any present or future taxes, levies, imposts, deductions,
charges or withholdings, and all liabilities with respect thereto, excluding
taxes imposed on the net income of the Collateral Agent, the Purchaser and/or
any other Noteholder by the jurisdiction in which the Collateral Agent, the
Purchaser and/or any other Noteholder is organized or where it has its principal
lending office (all such non-excluded taxes, levies, imposts, deductions,
charges, withholdings and liabilities, collectively or individually, “Taxes”).
If any Guarantor shall be required to deduct or to withhold any Taxes from or in
respect of any amount payable hereunder or under any other Transaction Document:
 
(i) the amount so payable shall be increased to the extent necessary so that
after making all required deductions and withholdings (including Taxes on
amounts payable to the Collateral Agent or the Purchaser pursuant to this
sentence) the Collateral Agent or the Purchaser receives an amount equal to the
sum it would have received had no such deduction or withholding been made,
 
(ii) such Guarantor shall make such deduction or withholding,
 
(iii) such Guarantor shall pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law, and
 
(iv) as promptly as possible thereafter, such Guarantor shall send the
Collateral Agent or the Purchaser an official receipt (or, if an official
receipt is not available, such other documentation as shall be satisfactory to
the Collateral Agent, as the case may be) showing payment. In addition, each
Guarantor agrees to pay any present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies that arise from any
payment made hereunder or from the execution, delivery, registration or
enforcement of, or otherwise with respect to, this Guaranty or any other
Transaction Document (collectively, “Other Taxes”).
 
(b) Each Guarantor hereby indemnifies and agrees to hold each Indemnified Party
harmless from and against Taxes or Other Taxes (including, without limitation,
any Taxes or Other Taxes imposed by any jurisdiction on amounts payable under
this Section 12) paid by any Indemnified Party as a result of any payment made
hereunder or from the execution, delivery, registration or enforcement of, or
otherwise with respect to, this Guaranty or any other Transaction Document, and
any liability (including penalties, interest and expenses for nonpayment, late
payment or otherwise) arising therefrom or with respect thereto, whether or not
such Taxes or Other Taxes were correctly or legally asserted so long as each
Guarantor was provided with the right set forth above. This indemnification
shall be paid within thirty (30) days from the date on which the Collateral
Agent or the Purchaser makes written demand therefor, which demand shall
identify the nature and amount of such Taxes or Other Taxes.
 
(c) If any Guarantor fails to perform any of its obligations under this Section
12, such Guarantor shall indemnify the Collateral Agent and the Purchaser for
any taxes, interest or penalties that may become payable as a result of any such
failure. The obligations of the Guarantors under this Section 12 shall survive
the termination of this Guaranty and the payment of the Obligations and all
other amounts payable hereunder.
 
 
1 To be reviewed by Taft tax.
 
 

 
 
 
SECTION 13. Indemnification.
 
(a) Without limitation of any other obligations of any Guarantor or remedies of
the Collateral Agent or the Purchaser under this Guaranty or applicable law,
except to the extent resulting solely from such Indemnified Party’s gross
negligence, bad faith or willful misconduct, as determined by a final judgment
of a court of competent jurisdiction no longer subject to appeal, each Guarantor
shall, to the fullest extent permitted by law, indemnify, reimburse and hold
harmless the Collateral Agent and the Purchaser and each of their affiliates and
their respective officers, directors, members, managers, employees, agents and
advisors (each, an “Indemnified Party”) from and against, and shall pay on
demand, any and all claims, damages, losses, liabilities and expenses
(including, without limitation, reasonable fees and expenses of counsel) that
may be incurred by or asserted or awarded against any Indemnified Party in
connection with or as a result of any failure of any Guaranteed Obligations to
be the legal, valid and binding obligations of any Transaction Party enforceable
against such Transaction Party in accordance with their terms.
 
(b) Each Guarantor hereby also agrees that none of the Indemnified Parties shall
have any liability (whether direct or indirect, in contract, tort or otherwise)
or any fiduciary duty or obligation to any of the Guarantors or any of their
respective affiliates or any of their respective officers, directors, employees,
agents and advisors, and each Guarantor hereby agrees not to assert any claim
against any Indemnified Party on any theory of liability, for special, indirect,
consequential, incidental or punitive damages arising out of or otherwise
relating to the facilities, the actual or proposed use of the proceeds of the
advances, the Transaction Documents or any of the transactions contemplated by
the Transaction Documents.
 
SECTION 14. Miscellaneous.
 
(a) Each Guarantor will make each payment hereunder in lawful money of the
United States of America and in immediately available funds to the Collateral
Agent or the Purchaser, at such address specified by the Collateral Agent or the
Purchaser from time to time by notice to the Guarantors.
 
(b) No amendment or waiver of any provision of this Guaranty and no consent to
any departure by any Guarantor therefrom shall in any event be effective unless
the same shall be in writing and signed by each Guarantor, the Collateral Agent
and the Purchaser, and then such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given.
 
(c) No failure on the part of the Collateral Agent or the Purchaser to exercise,
and no delay in exercising, any right or remedy hereunder or under any other
Transaction Document shall operate as a waiver thereof, nor shall any single or
partial exercise of any right hereunder or under any Transaction Document
preclude any other or further exercise thereof or the exercise of any other
right or remedy. The rights and remedies of the Collateral Agent and the
Purchaser provided herein and in the other Transaction Documents are cumulative
and are in addition to, and not exclusive of, any rights or remedies provided by
law. The rights and remedies of the Collateral Agent and the Purchaser under any
Transaction Document against any party thereto are not conditional or contingent
on any attempt by the Collateral Agent or the Purchaser to exercise any of their
respective rights or remedies under any other Transaction Document against such
party or against any other Person.
 
(d) If any provision of this Guaranty or any Transaction Document is prohibited
by law or otherwise determined to be invalid or unenforceable by a court of
competent jurisdiction, the provision that would otherwise be prohibited,
invalid or unenforceable shall be deemed amended to apply to the broadest extent
that it would be valid and enforceable, and the invalidity or unenforceability
of such provision shall not affect the validity of the remaining provisions of
this Guaranty so long as this Guaranty as so modified continues to express,
without material change, the original intentions of the parties as to the
subject matter hereof and the prohibited nature, invalidity or unenforceability
of the provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
 The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).
 
 
 

 
 
 
(e) This Guaranty and the other Transaction Documents reflect the entire
understanding of the transaction contemplated hereby and shall not be
contradicted or qualified by any other agreement, oral or written, entered into
before the date hereof.
 
(f) The headings of this Guaranty are for convenience of reference and shall not
form part of, or affect the interpretation of, this Guaranty.  Unless the
context clearly indicates otherwise, each pronoun herein shall be deemed to
include the masculine, feminine, neuter, singular and plural forms thereof.  The
terms “including,” “includes,” “include” and words of like import shall be
construed broadly as if followed by the words “without limitation.”  The terms
“herein,” “hereunder,” “hereof” and words of like import refer to this entire
Agreement instead of just the provision in which they are found.
 
SECTION 15. Currency Indemnity.
 
If, for the purpose of obtaining or enforcing judgment against Guarantor in any
court in any jurisdiction, it becomes necessary to convert into any other
currency (such other currency being hereinafter in this Section 15 referred to
as the “Judgment Currency”) an amount due under this Guaranty in any currency
(the “Obligation Currency”) other than the Judgment Currency, the conversion
shall be made at the rate of exchange prevailing on the Business Day immediately
preceding (a) the date of actual payment of the amount due, in the case of any
proceeding in the courts of courts of the jurisdiction that will give effect to
such conversion being made on such date, or (b) the date on which the judgment
is given, in the case of any proceeding in the courts of any other jurisdiction
(the applicable date as of which such conversion is made pursuant to this
Section 15 being hereinafter in this Section 15 referred to as the “Judgment
Conversion Date”).
 
If, in the case of any proceeding in the court of any jurisdiction referred to
in the preceding paragraph, there is a change in the rate of exchange prevailing
between the Judgment Conversion Date and the date of actual receipt of the
amount due in immediately available funds, the Guarantors shall pay such
additional amount (if any, but in any event not a lesser amount) as may be
necessary to ensure that the amount actually received in the Judgment Currency,
when converted at the rate of exchange prevailing on the date of payment, will
produce the amount of the Obligation Currency which could have been purchased
with the amount of’ the Judgment Currency stipulated in the judgment or judicial
order at the rate of exchange prevailing on the Judgment Conversion Date. Any
amount due from the Guarantors under this Section 15 shall be due as a separate
debt and shall not be affected by judgment being obtained for any other amounts
due under or in respect of this Guaranty.
 
IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be executed by
its respective duly authorized officer, as of the date first above written.
 
 
 
 
 
GUARANTORS:
 
 
 
 
 
MEDITECH ENTERPRISES INC.,
 
 
a Delaware corporation
 
 
 
 
 
 
By:
/s/  David E. Patterson

 
 
Name: David E. Patterson

 
 
Title:
 
 
Address:
 
 
MEDITE GMBH a German corporation
 
 
 
 
 
By:
 /s/  David E. Patterson
 
 
Name:  David E. Patterson
 
 
Title:
 
 
 Address:
 
 
MEDITE GMBH,
 
 
an Austrian corporation
 
 
 
 
 
By:
 /s/ Stephen Von Rump

 
 
Name: Stephen Von Rump
 
 
Title:
 
 
Address:
 
 
MEDITE LAB SOLUTIONS, INC.,
 
 
a Florida corporation
 
 
 
 
 
By:
/s/ Stephen Von Rump

 
 
Name: Stephen Von Rump
 
 
Title:
Address:
MEDITE SPZ.O.O. ZILON-GORA

CYTOGLOBE GMBH, a German corporation
 
By: /s/ Jorg Herrmann-Rauls

Name:  Jorg Herrmann-Rauls

Title:
Address:
 
 
ACCEPTED BY:
 
 
GPB DEBT HOLDINGS II, LLC,
as Collateral Agent
 
 
By:
/s/ David Gentle

 
Name: David Gentle

 
Title:  Manager


Address:
1581 Franklin Avenue
PO Box 149
Garden City, NY 11530
 
 
 
 
 
 
 
 
 
